Citation Nr: 1624043	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-27 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess 10 percent for service-connected lumbar spine intervertebral disc syndrome (IVDS) with degenerative changes, prior to November 16, 2015, and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1996 to October 2002, and from October 2003 to September 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In its March 2011 rating decision, the RO granted the Veteran's claim seeking entitlement to service connection for intervertebral disc syndrome (IVDS) with degenerative changes (claimed as low back pain/herniated disc).  The March 2011 rating decision also assigned an initial 10 percent disability rating, effective May 14, 2010.  The Veteran appealed this initial rating.  

In November 2015, the RO issued another rating decision that increased the disability rating from 10 to 20 percent, effective November 16, 2015.  The Veteran continues to appeal the disability ratings assigned.  As the Veteran has not received a total grant of benefits sought on appeal, the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar spine IVDS with degenerative changes prior to November 16, 2015, and to a rating in excess of 20 percent thereafter, remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in April 2012, the Veteran clarified that he was only seeking to appeal the initial rating assigned for his lumbar spine disability, and not the initial ratings assigned for his associated right and left lower extremity radiculopathy.  In the decision below, the Board will not be addressing whether higher disability ratings are warranted for the Veteran's right and left lower extremity radiculopathy.  See 38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

Additionally, the Board observes that the issue of entitlement to service connection for scoliosis was previously raised by the Veteran dating back to the time when his lumbar spine service connection claim was still pending.  See, e.g., July 2010, September 2010, September 2013, May 2014, and March 2015.  In its May 2015 remand, the Board noted that the Veteran was already service-connected for a lumbar spine disability.  Nevertheless, the Board instructed the RO to seek clarification from the Veteran as to whether he still wished to pursue a claim for service connection for scoliosis.  As the RO has not yet taken any action regarding this matter, the Board again requests that the RO contact the Veteran and request that he clarify whether he still wishes to pursue a claim for service connection for scoliosis.  


FINDINGS OF FACT

1.  Prior to March 4, 2011, the Veteran's service-connected lumbar spine IVDS with degenerative changes was manifested by painful motion resulting in forward flexion limited to 70 degrees and a total range of motion limited to 170 degrees.
 
2.  Since March 4, 2011, the Veteran's service-connected lumbar spine IVDS with degenerative changes has been manifested by painful motion resulting in forward flexion limited to only 30 degrees.  It has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected lumbar spine IVDS with degenerative changes, prior to March 4, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5242 (2015).
 
2.  The criteria for a disability rating of 40 percent, but no higher, for service-connected lumbar spine IVDS with degenerative changes, beginning March 4, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding his underlying service connection claim in a May 2010 letter, prior to the March 2011 rating decision on appeal.  The Board further notes that, as the grant of service connection the March 2011 rating decision substantiated the Veteran's claim, no further VCAA notice was required as to the initial rating assigned to his lumbar spine IVDS with degenerative changes.  

The record also reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  Furthermore, the Veteran has been afforded appropriate VA examinations, most recently in November 2015.  The Veteran has not asserted, and the evidence of record does not show, that his lumbar spine disability has increased significantly in severity since this most recent examination.  Lastly, the Board observes that neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Disability Evaluation

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015). 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has rated the Veteran's service-connected lumbar spine IVDS with degenerative changes under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5242 (2015).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to the Veteran's diagnosed lumbar spine disorder, and it must be rated by analogy.  See 38 C.F.R. § 4.20.  Diagnostic Code 5242 applies to degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

Degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  Intervertebral disc syndrome (IVDS) will be evaluated under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

Under the General Rating Formula, the criteria for rating diseases and injuries of the spine apply with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees and the combined range of motion of the cervical spine is 340 degrees. The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2015).  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (4).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2015) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2015) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2015) concerning the effects of the disability on the Veteran's ordinary activity must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating IVDS, a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  Id.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  Id.  A maximum 60 percent evaluation is warranted and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  For the purposes of evaluating disabilities under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note 1.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert, 1 Vet. App. at 53.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review. 

For the reasons discussed below, the Board finds that the Veteran's symptomatology and disability picture for his service-connected lumbar spine IVDS with degenerative changes is appropriately compensated by the currently assigned 10 percent disability rating prior to March 4, 2011, and warrants an increased 40 percent rating thereafter.

A.  Prior to March 4, 2011

VA treatment records reflect that the Veteran had continued complaints of low back pain and received ongoing treatment for that pain during this portion of the appeal period.   An April 2001 bone scan revealed scoliosis involving the lower lumbar segment and was convex to the right.  

X-rays taken in September 2009 showed scoliosis, approximately 30 degrees convex to the right, from T12 to L3, and approximately 25 degrees convex to the left from L3 to L5.  These x-rays also showed disc space narrowing at several levels, mainly on the concave side of the curve, and they confirmed degenerative changes of the lumbar spine.  Likewise, a September 2009 magnetic imaging resonance (MRI) scan showed multilevel disc degeneration and central disc protrusions at L4-L5 and L5-S1, with facet osteoarthritis and some foraminal and central canal stenosis at that level.

In November 2010, the Veteran underwent a VA thoracolumbar spine examination.  After reviewing the evidence of record, the examiner conducted a thorough evaluation of the Veteran's thoracolumbar spine.  During the examination, the Veteran reported symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia, pain, and numbness.  He denied incapacitation.  Examination revealed the Veteran's posture and gait were normal.  He indicated that he did not require any assistive device for ambulation.  The examination also revealed no radiation of pain on movement.  Muscle spasm and tenderness were noted.  However the VA examiner indicated that spinal contour was preserved and that the Veteran did not exhibit abnormal gait or abnormal spinal contour.  There was no evidence of ankylosis, guarding of movement, weakness, or atrophy of the lower limbs.  Neurological examination revealed bilateral sensory deficits of the lower extremities.  The examiner noted that peripheral nerve examination revealed neuritis of the sciatic nerves.  Range of motion of the lumbar spine revealed flexion limited to 70 degrees with total range of motion limited to 170 degrees.  Repetition revealed no additional loss of motion by pain, fatigue weakness or lack of endurance.  Given these findings, the examiner diagnosed the Veteran's thoracolumbar spine disability as intervertebral disc syndrome with bilateral lower extremity radiculopathy.    

Based on a longitudinal review of the record, the Board finds that the Veteran's IVDS with degenerative changes warrants an initial 10 percent disability rating, prior to March 4, 2011.  Prior to March 4, 2011, the Veteran's IVDS with degenerative changes was manifested primarily by painful motion resulting in flexion limited to 70 degrees and a total range of motion limited to 170 degrees.  These measurements were observed during the Veteran's November 2010 VA spine examination.  When compared to the rating criteria of Diagnostic Code 5242, the Board finds that these measurements reflect forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Accordingly, the Board finds that the Veteran's IVDS with degenerative changes is adequately compensated by the previously assigned initial 10 percent evaluation, prior to March 4, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

A higher evaluation of 20 percent is not warranted for this appeal period as there was no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees, and there was no evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  Id.  Although evidence of scoliosis was found on x-rays and on physical examination during this appeal period, this scoliosis was not considered to be the result of severe muscle spasm or guarding.  In particular, the November 2010 VA examiner found evidence of muscle spasm and tenderness but indicated that this did not result in abnormal gait or abnormal spinal contour.

The Board acknowledges that the November 2010 VA examiner found that the Veteran had radiculopathy of his lower bilateral extremity sciatic nerves.  As discussed above, the RO previously awarded separate 20 percent disability ratings for radiculopathy affecting the Veteran's left and right lower extremities in its March 2011 rating decision.  Furthermore, in April 2012, the Veteran clarified that he was only seeking to appeal the initial rating assigned for his lumbar spine disability, and not the initial rating assigned for his associated right lower extremity radiculopathy.  Under these circumstances, the Board finds that, prior to March 4, 2011, the Veteran has been appropriately compensated for the severity of his neurological impairments associated with his service-connected IVDS with degenerative changes.

The Board has also considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  While pain on movement was indicated, the November 2010 VA examiner found no evidence of muscle spasm, weakness, or tenderness of the spine.   Moreover, disability ratings are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, a rating in excess of 10 percent is not warranted for additional functional loss during this period. 
Finally, the Board has considered whether the Veteran's service-connected IVDS with degenerative changes warrants a higher disability evaluation under the Formula for Rating IVDS.  While the relevant medical evidence shows that the Veteran has IVDS, the record indicates that the Veteran had not experienced any incapacitating episodes in the twelve months prior to his November 2010 VA examination.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Accordingly, the currently assigned initial 10 percent evaluation under the General Rating Formula represents the greatest degree of impairment shown throughout the appeal period, and there is no basis for additional staged ratings prior to March 4, 2011.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Since March 4, 2011

On March 4, 2011, the Veteran underwent a private orthopedic examination with R. M., M.D.  Dr. M. noted that the Veteran first experienced the onset of lower back pain after completing a series of parachute jumps while on active duty in 1997.  Dr. M. also noted that the pain was, at that time, and has continued to be associated with radiation of pain into the gluteal and posterolateral lower extremity regions, with intermittent paresthesias in the lower extremities.  The Veteran indicated that the onset of his pain was gradual and often exacerbated by carrying heavy loads while moving on foot for long distances.  He also stated that he did not seek medical attention for his back early on for fear of jeopardizing his military career.  He claimed that his symptoms gradually worsened and that he was seen by a physician in May 2006.  

Dr. M. reviewed the Veteran's imaging studies and conducted a thorough physical evaluation of the Veteran's thoracolumbar spine.  Physical examination of the Veteran revealed normal gait and stance.  Dr. M. noted that the Veteran avoided prolonged sitting because of his lower back pain.  Dr. M. observed tenderness in the mid to lower lumbar region, including the midline and paravertebral muscles.  However, Dr. M. also indicated that there was no evidence of muscle spasm.  Dr. M. found that the Veteran had marked restriction of range of motion of the thoracolumbar spine, with only 30 degrees of lumbar flexion, and 5 degrees of extension, both exacerbating his pain.  Dr. M. further noted that there was a one centimeter right upper lumbar prominence and one centimeter of left lower lumbar prominence.  He indicated that straight leg raise testing was somewhat positive at 75 degrees on the left and 85 degrees on the right.  He indicated that motor strength was intact throughout both lower extremities, patellar reflexes and ankle jerks were two plus bilaterally and symmetrical.  Based on the forgoing, Dr. M. concluded that the Veteran had objective evidence, on physical examination and imaging studies, of thoracolumbar scoliosis, lumbar degenerative disc disease, and spinal stenosis.

In November 2015, the Veteran underwent another VA thoracolumbar spine examination.  The VA examiner reviewed the Veteran's electronic medical records and conducted a thorough physical evaluation of the Veteran.  Physical examination revealed pain and limitation in motion resulting in forward flexion to 50 degrees; extension to 10 degrees; right lateral flexion to 25 degrees; left lateral flexion to 20 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 20 degrees.  The examiner found no evidence of localized tenderness or pain on palpation of joints or associated soft tissue.  The examiner found no additional loss of function or range of motion after repetitive use.  The examiner found no guarding or muscle spasm, no muscle atrophy, and muscle strength that was normal in all categories tested.  The examiner found evidence of radiculopathy affecting the left and right sciatic nerve roots and reported that this radiculopathy was mild on the right side and moderate on the left side.  The examiner found no other neurologic abnormalities and no ankylosis.  Although the examiner found evidence of IVDS, the examiner indicated that the Veteran had not experienced any incapacitating episodes in the past twelve months.  X-rays of the lumbar spine showed s-shaped scoliosis with accompanying asymmetry of the disc spaces.  These x-rays also showed suspected transitional vertebral body with mild pseudoarthrosis.  Based on the forgoing, the examiner diagnosed the Veteran as having degenerative joint disease of the thoracolumbar spine and radiculopathy of the bilateral lower extremities.  The examiner opined that these disabilities did not impact the Veteran's ability to work.

Based on a longitudinal review of the record, the Board finds that the Veteran's IVDS with degenerative changes warrants a 40 percent disability rating since March 4, 2011.  Specifically, when the Veteran presented for a private examination on March 4, 2011, his IVDS with degenerative changes was primarily manifested by painful motion resulting in forward flexion limited to only 30 degrees.  Under the rating criteria of Diagnostic Code 5242, "forward flexion of the thoracolumbar spine to 30 degrees or less" merits a 40 percent rating.  Under these circumstances, the Board finds that the Veteran is most appropriately compensated by the 40 percent rating since March 4, 2011, the earliest date in which it is factually ascertainable that an increase in his service-connected disability occurred.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board has also determined that a higher evaluation of 50 percent is not warranted at any time since March 4, 2011.  The evidence of record does not reflect evidence of unfavorable ankylosis of the entire thoracolumbar spine or entire spine during this appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Indeed, although flexion was limited, at worst, to 30 degrees on private examination in March 2011, no ankylosis was found during the March 2011 private examination or the November 2015 VA examination.  Likewise, there is no evidence that the Veteran's range of motion was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after repetitive use on examination.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of function or motion in response to repetitive motion that would support an evaluation in excess of the 40 percent assigned during the appeal period.  See DeLuca, supra; Mitchell, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Although the evidence of record reflects that the Veteran has IVDS, the Board finds that there is no objective evidence of any incapacitating episodes of intervertebral disc syndrome during this appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, the November 2015 VA examiner found that, despite having IVDS, the Veteran had not experienced any incapacitating episodes in the past twelve months.  Accordingly, an increased evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a. 

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board again notes that the Veteran previously clarified that he was only seeking to appeal the initial rating assigned for his lumbar spine disability, and not the initial ratings assigned for his associated right and left lower extremity radiculopathy.  As the medical evidence fails to show any neurological symptomatology, other than bilateral lower extremity radiculopathy, specifically related to the Veteran's lumbar spine disability, the Board finds that additional separate ratings for neurological manifestations of the Veteran's lumbar spine disability are not warranted at this time.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2015).

In summary, the Board finds that the Veteran's symptomatology and disability picture is appropriately compensated by the newly assigned 40 percent disability rating under the General Rating Formula.  While there have been fluctuations in the manifestations of the Veteran's service-connected IVDS with degenerative changes since March 4, 2011, the evidence shows no distinct periods of time during the course of this appeal during which the Veteran's service-connected IVDS with degenerative changes has varied to such an extent that a rating greater or less than the rating assigned herein.  See Hart, 21 Vet. App. at 507.

The Board acknowledges that the findings reported by the November 2015 VA examiner do not support a higher rating.  Nevertheless, the records from the Veteran's private treatment and the lay evidence of record support a finding that a 40 percent rating is warranted throughout the period of the claim since March 4, 2011.  In the Board's opinion, the evidence supporting the assignment of a 40 percent rating throughout the period of the claim since March 4, 2011 is at least in equipoise with that against the claim.  Accordingly, the Veteran is entitled to a 40 percent rating throughout the appeal period since March 4, 2011.


C.  Other Considerations

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render inadequate the assigned ratings for his service-connected lumbar spine IVDS with degenerative changes, both prior to and since March 4, 2011.  38 C.F.R. § 3.321(b) (2015). 

The Veteran's service-connected lumbar spine IVDS with degenerative changes was evaluated under the diagnostic criteria of the Rating Schedule, and the Board finds that the rating criteria discussed in this decision specifically contemplate the level of occupational and social impairment caused by this disorder.  38 C.F.R. § 4.71a.  Prior to March 4, 2011, the Veteran's IVDS with degenerative changes was manifested by painful motion resulting in forward flexion limited to 70 degrees and a total range of motion limited to 170 degrees.  Since March 4, 2011, his IVDS with degenerative changes has been manifested by painful motion resulting in forward flexion limited to only 30 degrees.  

When comparing the disability picture of the Veteran's lumbar IVDS with degenerative changes with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's lumbar spine IVDS with degenerative changes is more than adequately contemplated by the 10 percent disability rating prior to March 4, 2011, and the newly assigned 40 percent rating since March 4, 2011.  Ratings in excess of those assigned evaluations are provided for certain manifestations of the Veteran's service-connected lumbar spine IVDS with degenerative changes, but the evidence of record does not demonstrate that such manifestations have been present in this case.  The criteria for these assigned evaluations reasonably describe the Veteran's disability level and symptomatology both prior to and since March 4, 2011.  Therefore, the currently assigned staged schedular evaluations are adequate and no referral is required.  Id. 

In reaching this decision, the Board considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against any claims for ratings in excess of 10 percent prior to March 4, 2011, and in excess of 40 percent assigned since March 4, 2011.  Gilbert, 1 Vet. App. at 53; see also Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 505.


ORDER

Prior to March 4, 2011, an initial disability rating in excess of 10 percent for service-connected lumbar spine IVDS with degenerative changes is denied. 

Since March 4, 2011, a disability rating of 40 percent for service-connected lumbar spine IVDS with degenerative changes is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


